Judgment unanimously affirmed. Memorandum: Defendant appeals from a conviction after jury trial of four counts of robbery in the first degree and one count of attempted aggravated assault upon a police officer, arguing that he was deprived of a fair trial by cumulative prosecutorial misconduct. While we agree that there was some prosecutorial misconduct, we do not find that it deprived defendant of a fair trial (People v McCormick, 100 AD2d 723). *782We have examined defendant’s remaining arguments and find them to be without merit. (Appeal from judgment of Onondaga County Court, Sullivan, J. — robbery, first degree, and another offense.) Present — Callahan, J. P., Boomer, O’Donnell, Pine and Schnepp, JJ.